Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Gareth M. Sampson on 02/16/2022.

The application has been amended as follows: 
	In the claims,

	Cancel claim 14.
		
Amend claims 1 and 15 as follows:

	The listing of the claims below replaces all prior versions of claims in this application.
Claim 1.	(Currently amended):  An ozonized olive oil, comprising: a peroxide value of 50-350 mEq O2/Kg comprising a first liquid vegetable extract from Calendula officinalis, and a second liquid vegetable extract from Melaleuca spp., wherein the ozonized olive oil is formulated for the topical treatment of vulvovaginitis or vaginosis caused by at least one pathogen selected from among Candida albicans, Candida glabrata and Gardenerella vaginalis, and wherein the ozonized olive oil is in a form of an ointment, cream, gel, foam, emulsion, or solution.
Claim 2. 	(Previously presented):  The ozonized olive oil of claim 1, wherein the first and the second liquid vegetable extracts are together present at 0.5-10% by weight.
Claim 3. 	(Previously presented):  The ozonized olive oil of claim 1, wherein the at least one liquid vegetable extract is present in the form of an essential oil.
Claim 4. 	(Previously presented):  The ozonized olive oil of claim 1, further comprising 0.5-2.5% by weight of a third liquid vegetable extract of lavender.
Claim 5. 	(Previously presented):  The ozonized olive oil of claim 2, wherein the first and the second liquid vegetable extracts are together present at 1.0-3.0% by weight.
Claim 6. 	(Previously presented):  The ozonized olive oil of claim 1, wherein said oil has a peroxide value of 100-350 mEq O2/Kg, 150-350 mEq O2/Kg, or 250-350 mEq O2/Kg.
Claims 7.-11.	 (Cancelled).
Claim 12. 	(Previously presented):  The ozonized olive oil of claim 1, wherein the ozonized olive oil is a component of a pharmaceutical composition comprising the ozonized olive oil and at least one pharmacologically acceptable excipient.
Claim 13. 	(Previously presented):  The ozonized olive oil of claim 1, wherein the ozonized olive oil is a component of a medical device.
Claim 14. 	(Cancelled).
Claim 15. 	(Currently amended):  A pharmaceutical composition for gynaecological use, comprising:  an ozonized olive oil comprising a peroxide value of 50-350 mEq O2/Kg comprising a first liquid vegetable extract from Calendula officinalis, and a second liquid vegetable extract from Melaleuca spp., wherein the pharmaceutical composition is in a form of an ointment, cream, gel, foam, emulsion, or solution for use in the topical treatment of bacterial and/or fungal vaginosis and/or vulvovaginitis, and wherein the vulvovaginitis is caused by at least one pathogen selected from among fungi belonging to the genus Candida and Gardenerella vaginalis.
Claim 16-20. 	(Canceled).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is the amendment to claims 1 and 15 limiting the first liquid vegetable extract to extract from Calendula Officinalis and the second liquid vegetable extract to extract from Melaleuca spp.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613